UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4373
DANNY KENNEDY GENERAL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                             (CR-99-68)

                  Submitted: December 10, 2002

                      Decided: January 13, 2003

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert J. McAfee, MCCOTTER, MCAFEE & ASHTON, P.L.L.C.,
New Bern, North Carolina, for Appellant. John Howarth Bennett,
OFFICE OF THE UNTIED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GENERAL
                               OPINION

PER CURIAM:

   Danny Kennedy General pled guilty pursuant to a plea agreement
to: Count 1, conspiracy to possess with intent to distribute cocaine
base (crack), cocaine powder, heroin, and marijuana; and Count 4,
using and carrying a firearm during and in relation to a drug traffick-
ing offense. He was sentenced to 354 months of imprisonment: 294
months for Count 1 and sixty months consecutively for Count 4. This
court affirmed his convictions but remanded for resentencing for
Count 1 to be imposed within the 240-month statutory maximum
under 21 U.S.C. § 841(b)(1)(C) (2000). United States v. General,
2001 WL 1635442 (4th Cir. Dec. 20, 2001) (unpublished), cert.
denied, 122 S. Ct. 1344 (2002).

   The district court resentenced General to 240 months of imprison-
ment for Count 1. On appeal to this court, counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), alleging that there
are no meritorious claims on appeal, but raising the issue of whether
the district court erred by imposing the 240-month sentence.

   We find that the district court did not err in resentencing General
to 240 months of imprisonment for Count 1. General is precluded
from raising any other issues in this appeal under the law of the case
doctrine. See United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (stat-
ing that the doctrine "compels compliance on remand with the dic-
tates of a superior court and forecloses relitigation of issues expressly
or impliedly decided by the appellate court" (citation omitted)).

   With our review under Anders thus proscribed, we find no merito-
rious issues on appeal. Accordingly, we affirm. We deny counsel’s
motion to withdraw. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
                      UNITED STATES v. GENERAL                      3
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED